(stating that expiration of a defendant's sentence renders any issue
                      concerning computation of the sentence moot).
                                  As a separate and independent ground to deny relief,
                      appellant's petition is procedurally barred. This is appellant's third
                      challenge to the November 18, 2009, disciplinary hearing. On September
                      21, 2011, appellant filed his first petition in district court case number
                      C223092. On March 07, 2012, appellant attempted to file a petition
                      challenging the same disciplinary hearing in district court case number
                      C214506, the instant case, but the district court clerk correctly docketed
                      the petition in a separate civil case number, A657750. See NRS 34.730(3).
                      Both of those petitions were denied. Appellant only appealed the denial of
                      his petition in district court case number C223092 but voluntarily
                      withdrew that appeal prior to resolution on appeal.       Hughes v. State,
                      Docket No. 60457 (Order Dismissing Appeal, December 12, 2012).
                      Thereafter, appellant filed the instant petition in case number, C214506.
                                  We conclude that appellant's petition was successive because
                      he had previously filed two post-conviction petitions for a writ of habeas
                      corpus challenging the same disciplinary hearing, and it constituted an
                      abuse of the writ as he raised claims new and different from those raised
                      in his previous petition.   See NRS 34.810(2). Appellant's petition was
                      procedurally barred absent a demonstration of good cause and actual
                      prejudice. NRS 34.810(3). Appellant failed to demonstrate good cause and




  SUPREME COURT
         OF
      NEVADA
                                                             2
 (0) 1947A

11101WIKMMENIMIkiii
      '                                            EINEM   WNW
                prejudice to overcome the procedural bars, and therefore, the district court
                did not err in denying the petition. 2 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                   Gibbons


                                                               1A-R                 J.
                                                   Douglas


                                                                                    J.
                                                   Saitta

                cc: Hon. James M. Bixler, District Judge
                     Michael Ray Hughes
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      2We note that that the district court erroneously denied the petition
                based on the law-of-the-case doctrine and res judicata; nevertheless, we
                affirm the district court's decision to deny the petition for the reasons
                discussed in this order. Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338,
                341 (1970).

                      'We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A


                                                                ENIESSNEMEMINIFiE